Citation Nr: 1446347	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  12-20 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a an increased initial rating for a lumbosacral spine disability rated 20 percent from May 29, 2009, to May 23, 2010, rated 10 percent from May 24, 2010, to May 21, 2013, and rated 40 percent as of May 22, 2013.  

2.  Entitlement to a separate compensable disability rating for neurological manifestations of a lumbosacral spine disability in the lower left extremity.  

3.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that granted service connection for lumbosacral strain and assigned a 10 percent rating, effective May 29, 2009, and granted service connection for right shoulder strain and assigned a 0 percent rating, effective May 29, 2009.

An April 2012 RO rating decision found clear and unmistakable error in the August 2010 rating decision, and assigned a 20 percent rating for lumbosacral strain, effective May 29, 2009.  A 10 percent rating was assigned for lumbosacral strain, effective May 24, 2010.  A 10 percent rating was assigned for right shoulder strain, effective May 29, 2009.  

A June 2013 rating decision granted a 40 percent rating for the lumbosacral strain, effective May 22, 2013, and continued a 10 percent rating for right shoulder strain.   However, as those increases do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From May 29, 2009, to May 23, 2010, lumbosacral strain was manifested by forward flexion of the thoracolumbar spine limited to not less than 40 degrees.  

2.  From May 24, 2010, to May 21, 2013, lumbosacral strain was manifested by forward flexion of the thoracolumbar spine limited to not less than 70 degrees, but the Veteran's flare-ups during this period added an additional 30 percent limitation of function on daily activities.

3.  As of May 22, 2013, lumbosacral strain was manifested by forward flexion of the thoracolumbar spine limited to 25 degrees.  

4.  For the entire appellate time period, the Veteran's left lower extremity radiculopathy has produced manifestations including numbness, pain, and stiffness.  

5.  Right shoulder strain is manifested by pain on motion of right shoulder joint with forward flexion of 170 to 180 degrees, abduction of 170 to180 degrees, adduction of 20 to 30 degrees, and internal and external rotation of 80 to 90 degrees.  


CONCLUSIONS OF LAW

1.  From May 29, 2009, to May 23, 2010, the criteria for a rating in excess of 20 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5235 to 5243 (2013).  

2.  From May 24, 2010, to May 21, 2013, the criteria for a rating of 20 percent, but not higher, for lumbosacral strain have not been met.  38 U.S.C.A. §§ 155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5235 to 5243 (2013)

3.  As of May 22, 2013, the criteria for a rating in excess of 40 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5235 to 5243 (2013).  

4.  The criteria for a rating of 20 percent, but not higher, for radiculopathy of the left lower extremity associated with a lumbar spine disability have been met as of May 29, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a, 4.124(a), Diagnostic Code 8520 (2013).

5.  The criteria for an initial rating in excess of 10 percent for right shoulder strain have not been met.  38 U.S.C.A. § 155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.21, 4.59, 4.71a, DC 5201 (2013).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA provided adequate notice in a letter sent to the Veteran in September 2009.  

VA also has a duty to assist the claimant in the development of the claim.  That duty includes assisting in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained service and VA medical records and private treatment records.  Also, VA provided the Veteran relevant examinations and opinions by VA examiners in September 2009, May 2010, and May 2013.  Those opinions described the Veteran's spine and shoulder disabilities, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If a disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2013).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013); Burton v. Shinseki, 25 Vet. App. 1 (2011).

The criteria for rating disabilities of the spine are listed under Diagnostic Codes 5235 to 5243.  The code for intervertebral disc syndrome, Diagnostic Code 5243, permits rating under either the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a (2013).  

Increased Rating for Lumbosacral Sprain

Under General Rating Formula for Disease and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankyloses of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankyloses of the entire spine.  38 C.F.R. § 4.71a (2013).  

Normal ranges of motion of the thoracolumbar spine are flexion of 0 to 90 degrees, extension of 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right rotation of 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (2) (2013). 

From May 29, 2009, to May 23, 2010.

The RO assigned a 20 percent rating for lumbosacral strain for the period from May 29, 2009, to May 23, 2010.  

Progress notes from Dr. P.P., a private physician, show treatment for back and shoulder pain in September 2009.  In the September 2009 visit, the Veteran presented with low back pain.  Inspection of the Veteran was significant for limited gait due to pain, muscle spasm, and flexion pain on bending to the left, but was otherwise normal.  

The record during this timeframe also includes a September 2009 VA examination report and opinion.  Using a goniometer, the VA examiner measured the Veteran's range of motion in his spine and recorded forward flexion of the thoracolumbar spine was to 40 degrees with pain, hyperextension to 10 degrees with pain; left flexion and left lateral rotation to 10 degrees with pain; right lateral flexion to 25 degrees without pain; and right rotation was to 30 degrees without pain.  The examiner's overall evaluation of the Veteran's spine showed no evidence of lordosis, kyphosis, or scoliosis.  The examiner specifically mentioned that the motions were measured three times.  Though there was no evidence of fatigue or lack of endurance in the subsequent measurements, the Veteran did have increasing pain in the forward flexion and hyperextension in the second and third attempt. The Veteran was diagnosed with spinal stenosis and a bulging disc at L5/S1.  

A thorough review of the claims file shows no other records pertinent the Veteran's back disability from May 29, 2009, to May 23, 2010.  The Board finds that the Veteran's lumbosacral sprain during that time was manifested by a forward flexion of the thoracolumbar spine of no greater than 40 degrees.  

Additionally, the Board has considered the examiner's statements that the Veteran had pain during forward flexion in the second and third repetitions.  The examiner did not detail at what point the Veteran experienced pain in the range of his forward flexion, and did not find that the pain limited motion at any point prior to the value given on the examination report.  The examiner stated that the Veteran's forward flexion was from 0 to 40 degrees with pain.  That measurement did not change on the second and third repetitions.  The Veteran's range of motion did not decrease.  Taking into consideration pain on motion, the Veteran's spine disability did not result in limitation such that there was 30 degrees or less of forward flexion.  Although the examiner stated that there was pain during forward motion, the existence of pain is not a basis for providing a higher rating; rather, it is functional loss due to pain that can give rise to a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Here, the Veteran's range of motion was not reduced even on repetitive motion testing, which is evidence against a finding that he had additional functional loss due to pain.  

The Veteran also reported negative for flare-ups during this period and the evidence does not show incapacitating episodes.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for lumbosacral sprain prior to May 24, 2010.  Therefore, that claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From May 24, 2010, to May 21, 2013.

The RO assigned a 10 percent rating for lumbosacral strain from May 24, 2010, to May 21, 2013.

Of record are VA treatment records date from May 2010 to May 2013 that document the Veteran's back disability.  Those records are significant for acknowledgement of degenerative disc disease in the spine, but otherwise contain no relevant information pertaining to rating of the lumbosacral sprain.  

At a May 24, 2010, VA examination of the lumbar spine, examination revealed no pain or tenderness, no evidence of muscle atrophy, and normal muscle tone in the low back area.  The Veteran had mild to moderate paravertebral spasm in the low back area, and mild to moderate loss of lumbar lordosis.  The Veteran also presented with a normal gait and erect posture.  

Measuring the Veteran's thoracolumbar range of motion with a goniometer, the examiner found forward flexion to 70 degrees with pain from 60 to 70 degrees; lateral flexion to the right to 30 degrees with pain between 20 and 30 degrees, and to the left to 30 degrees with pain between 20 and 30 degrees; rotation to the right and left to 45 degrees with pain between 30 and 45 degrees; and extension to 20 degrees with pain between 10 to 20 degrees.  The examiner also noted that there was no additional loss of function of the lumbar spine from pain, fatigue, weakness or lack of endurance. 
 
Taking into consideration pain on motion, the Veteran's spine disability did not result in 60 degrees or less of forward flexion motion.  The examiner stated that there was pain at 60 degrees of forward flexion.  But, the mere existence of pain is not a basis for providing a higher rating unless there is functional impairment due to the pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, the Veteran's range of motion was not reduced to any less than 70 degrees even on repetitive motion testing.

However, the Veteran reported significant flare-ups during the May 2010 VA examination.  The Veteran reported that the flare-ups occurred with the change of temperature, climbing more than one flight of stairs, lifting objects weighing in excess of 20 pounds, standing for prolonged periods, or walking or running.  The Veteran also reported that the pain level in the lumbar region during a flare-up was a 10 on a scale from 1 to 10.  The Veteran further reported that he had flare-ups two times per month, each flare-up lasting for about two hours.  The examiner opined that the Veteran had an additional 30 percent limitation of function of daily activities during flare-ups of his lumbar spine condition.  

The Board finds that there is a showing that the functional loss of the Veteran's thoracolumbar spine during times of flare-ups, despite the intermittent nature, combine with the level of spine motion and pain found on examination, warrants a higher rating of 20 percent from May 24, 2010, and May 21, 2013.  The VA examiner found that the Veteran had an additional 30 percent limitation of function during flare-ups.  The Veteran's forward flexion to 70 degrees, reduced by 30 percent, is less than 60 degrees.  Since the Veteran's forward flexion during times of flare-ups is greater than 30 but less than 60 degrees, the Veteran is entitled to a 20 percent rating, effective May 24, 2010.  A higher rating is not warranted because thoracolumbar spine motion is not limited to 30 degrees of flexion or less and ankyloses is not shown.

Accordingly, the Board finds that the criteria for a rating of 20 percent, but not higher from May 24, 2010, to May 21, 2013, is warranted.  However, the preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of May 22, 2013.

The RO assigned a 40 percent rating for lumbosacral strain as of May 22, 2013.

On May 22, 2013, the Veteran underwent a VA examination for lumbosacral strain.  The examiner found range of motion to 25 degrees for forward flexion with pain beginning at 20 degrees.  The examiner's finding of the Veteran's forward flexion ending at 25 degrees is enough to assign a 40 percent rating.  A higher rating of 50 or 100 percent requires some form of ankylosis of the spine.  However, the examination finding did not demonstrate any ankyloses of the spine.  Since the Veteran does not have any type of ankylosis of the spine, he may not be rated higher than 40 percent for orthopedic manifestations of lumbosacral sprain.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent as of May 22, 2013, for lumbosacral strain.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neurological Disability Associated with the Lumbosacral Strain.

The General Formula for Rating Diseases and Injuries of the Spine directs the rater to assign separate ratings for neurologic abnormalities associated with of the spine disability.  38 C.F.R. § 4.71a, General Formula for Rating Diseases and Injuries of the Spine, Note (1) (2013).  In this case, the issue of whether a neurologic rating is warranted for neuropathy in the left lower extremity is raised by the record.  

Complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent.  Severe paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent.  Moderately severe, moderate, and mild incomplete paralysis of the sciatic nerve are rated as 40, 20, and 10 percent, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).  

The term incomplete paralysis indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a), Note (2013).

Words such as mild, moderate, severe, and pronounced are not defined in the schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  

Of record are references to lower extremity radiculitis or neuropathy.  For instance, in September 2009, the Veteran presented at Mount Laurel Family Physicians before Dr. P.P., complaining of low back pain radiating down the left leg.  He was later diagnosed with radiculitis, secondary to the back pain.  In a September 2009 VA examination, the Veteran reported that at the onset of his back disability in Vietnam, he had progressive neuropathy in his left low back region, radiating down his left gluteal terminating at his lateral left knee region.  The examiner diagnosed those complaints as left-sided neuropathy of the L5-S1 dermatome path.  In November 2005 treatment notes, Dr. S.L. noted a history of lower extremity radiculopathy and weakness.  

The Board notes that some references to neuropathy or radiculopathy in the lower extremities leave some ambiguity as to whether the left or right extremity is being discussed.  In the aforementioned September 2009 progress notes from Dr. P.P., the Veteran presented complaining of low back pain with pain down the right leg and with stiffening of the left side with prolonged sitting.  The right leg was described as having pain onset only the morning of the visit.  The Veteran did not specify when the left leg's stiffening had onset.  Considering the context of the record, in which the left extremity is repeatedly identified as the affected extremity, the Board finds that the left lower extremity is the relevant extremity and the extremity currently afflicted by neuropathy as secondary to the Veteran's lumbosacral strain.  The Veteran's complaints at the September 2009 VA examination focused solely on his left lower extremity.  The VA examiner's diagnosis of left-sided neuropathy corroborates that subjective report.  

In all relevant records to the issue of neuropathy in the left lower extremity, the physicians attributed the disorder to the Veteran's lumbosacral strain.  Thus, the Board finds that a disability rating is warranted for left lower extremity neuropathy back to earliest possible effective date for service-connection for the lumbosacral strain, May 29, 2009.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  

Based on the record, the Board will assign ratings for left lower extremity radiculopathy based on the criteria found at 38 C.F.R. § 4.124a, Diagnostic Code 8520 as moderate parlysis of the left sciatic nerve.  The Board has also considered the descriptions provided at 58 C.F.R. § 4.123 for neuritis, and 38 C.F.R. § 4.124, for neuralgia.  Ratings for neuritis and neuralgia are applied using the values found at 38 C.F.R. 4.124a.  To assign more than one rating for neurologic symptomatology of the same nerve is prohibited as it amounts to pyramiding.  38 C.F.R. § 4.14 (2013).  The Board finds no more appropriate criteria for rating neurologic manifestations of the Veteran's lumbosacral disability than those found at 38 C.F.R. § 4.124a, Diagnostic Code 8520, for the sciatic nerve.  

The examination report from September 2009 documents that the Veteran had neuropathy in his left lower extremity.  The severity is not discussed.  However in the September 2009 progress notes from Dr. P.P., the Veteran's symptoms are described as stiffening of the left leg.  Thus, the Veteran's radiculopathy can be summarized as stiffening of the left leg, with pain, and numbness.  The Board concludes that the Veteran's incomplete paralysis of the left sciatic nerve is more than sensory because there is a functional limitation caused by stiffening of the limb.  Therefore, the Board finds that the disability most nearly approximate moderate incomplete paralysis.  Therefore, a 20 percent rating is appropriate.  The Board finds that a higher rating is not warranted because the evidence does not show moderately severe or worse incomplete paralysis.  The evidence does not show muscle wasting or a level of impairment beyond stiffening that would justify a finding of a severe incomplete paralysis.

Accordingly, the Board finds a separate rating of 20 percent, but not higher, for left lower extremity neuropathy was warranted as of May 29, 2009, because that is shown to be a neurologic manifestation of the service-connected lumbosacral spine disability.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating Lumbosacral Strain under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks in the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks in the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2013).  

The Board finds that the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not implicated in any relevant time frame on appeal.  In the September 2009 VA examination, the Veteran reported that he had suffered one incapacitating episode during which he had to stay home for four days, lying down.  In a May 2010 VA examination, the Veteran reported that he had experienced three incapacitating episodes with his thoracolumbar spine in the previous year in which his private physician had required bed rest for two to four days during each episode.  In a May 2013 VA examination, the Veteran reported incapacitating episodes with his thoracolumbar spine that occurred eight times per year, causing him to miss "usually 2 to 3 days occasionally ... 7 days" of work due to increased pain.  

First, the Veteran's September 2009 statement regarding incapacitating episode does not specify a time during which the Veteran had to go on bed rest.  There is no evidence of record that a physician prescribed bed rest for that episode.  Further, that episode, even if it occurred with one year of the examination and resulted in physician-prescribed bed rest, does not qualify for even a ten percent rating under Diagnostic Code5243.  Therefore, that would not support the assignment of any higher rating.

Regarding the Veteran's statements documented in the May 2010 examination report, there are no treatment notes of record that indicate a physician prescribed bed rest to the Veteran during any incapacitating episode.  Even if a physician had prescribed bed rest for each of the Veteran's episode in the year preceding May 2010, the total duration of the episodes is at most twelve days, which does not warrant a 20 percent rating.  Therefore, that would not support the assignment of any higher rating.


The Veteran's statements documented in the May 2013 VA examination report are not addressed in any other treatment notes or examinations of record.  There are no indications of a physician prescribing bed rest to the Veteran.  In addition, the Veteran was assigned a 40 percent rating as of the date of that hearing.  However, that evidence does not show that the Veteran would have been prescribed bed rest for at least six weeks during a year.  Furthermore, there is not documentation of record to support that the Veteran was prescribed six or more weeks of bed rest within a 12-month period due to the lumbosacral spine disability.  Therefore, that would not support the assignment of any higher rating.

Accordingly, the Board finds that the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide for a higher rating for any time on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  The Board finds that the preponderance of the evidence is against the assignment of a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Therefore, that claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Right Shoulder Strain

The Veteran has been assigned a 10 percent rating for right shoulder strain as of May 29, 2009.  The Veteran is shown to be right-handed.  Therefore, his right arm is considered his dominant or major arm, and the criteria for rating dominant upper extremities will be applied.  38 C.F.R. § 4.69 (2013).

Under Diagnostic Code 5201, a 40 percent rating is assignable for limitation of motion of the arm of the major extremity to 25 degrees from the side.  A 30 percent rating is assigned for limitation of motion of the arm of the major extremity to midway between the side and shoulder level.  A 20 percent rating is assigned for limitation of motion of the arm of the major extremity limited to the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2013).  

The evidence does not show ankyloses, impairment of the humerus, impairment of the scapula, or impairment of the clavicle.  Therefore, the criteria for rating those disabilities are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2013).

In a May 2010 VA examination, the Veteran underwent a right shoulder test.  The examiner measured the range of motion of the right arm as forward flexion to 180 degrees with pain at 170 to 180 degrees, abduction to 180 degrees with pain at 170 to 180 degrees, adduction to 30 degrees with pain at 20 to 30 degrees, and internal and external rotation to 90 degrees with pain 80 to 90 degrees.

The other evidence of record does not show any range of motion studies of the right shoulder or other evidence that would support any higher rating.

The Board finds that the Veteran's symptoms do not meet the criteria for the assignment of any increased rating.  The evidence does not show limitation of motion to shoulder level, or 90 degrees.  Even with pain on motion and other limiting factors, the evidence shows shoulder motion to 170 degrees of flexion and abduction.  The examiner noted that after three repetitions of a goniometer test, the Veteran's right shoulder joint sustained no additional loss of function, pain, fatigue, weakness, or lack of endurance.  Thus the only symptom on which to base a rating is the Veteran's pain.

The examiner in the Veteran's May 2013 VA examination noted no significant change from the May 2010 VA examination.  That examination found that the Veteran complained of flare-ups of right shoulder pain twice per month lasting one hour, relieved by resting 30 minutes and taking Motrin.  Forward flexion and abduction were to 180 degrees.  Adduction was to 30 degrees.  Internal and external rotation were to 90 degrees.  The Veteran had pain on motion for the last 10 degrees of each range of motion.

However, that examination does not show that the Veteran had shoulder motion limited to shoulder level, or 90 degrees, even with consideration of pain on motion.  Therefore, that evidence does not support the assignment of any higher rating.

Because the Veteran suffers pain during motion, he is entitled to a minimum compensable rating for his shoulder strain.  38 C.F.R. § 4.59 (2013); Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, the Board finds that the evidence does not support any higher rating for a right shoulder disability.  

As the preponderance of the evidence is against the assignment of any higher rating, the Board finds that the claim for increase must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating in excess of 20 percent for lumbosacral strain for the period from May 29, 2009, to May 23, 2010, is denied.

Entitlement to a rating of 20 percent, but not higher, for lumbosacral strain for the period from May 24, 2010 to May 21, 2013, is granted.  

Entitlement to a rating in excess of 40 percent for lumbosacral strain as of May 22, 2013 is denied.  

Entitlement to a separate rating of 20 percent, but not greater, for neurological manifestations of lumbosacral spine strain in the lower left extremity is granted.  

Entitlement to an initial rating in excess of 10 percent for right shoulder strain is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


